Barbara Wilson of Bath county, by several deeds of emancipation, dated the 5th January 1822, and duly recorded in ,the county court of Bath in the same month, emancipated Henry and thirteen other slaves, the appellants in this cause. In the month of February following, proceedings were instituted by one of the relatives of Barbara Wilson, under the statute concerning idiots and lunatics, 1 Rev. Code, ch. 109, § 22, p. 417, for the purpose of committing her person and estate, as a person of unsound mind, to the care of a committee. The report of the justices as to her state of mind being returned to the county court of Bath, that court refused to appoint the committee; but on an appeal from this decision to the circuit court, it was reversed in April 1822, and her estate was committed to Bollar, Wilson and Hanna, the appellees; who, thereupon, took possession of the fourteen freedmen emancipated by the deeds of January 1822, as part of her estate.
Upon this Henry and the other persons so emancipated, exhibited a bill in the supe- " riour court of chancery • of Greenbrier against Bollar, Wilson and Hanna, in which they alleged, that they were in fact white persons, and therefore could never have been lawfully held in slavery, and that Barbara Wilson had, for the purpose of restoring them to the enjoyment of their rights, ^executed the deeds of emancipation of January 1822, which they exhibited; and then representing that the , defendants had confederated *553for the purpose of depriving them of their liberty, and that the plaintiffs were apprehensive from the lawless conduct of the defendants in taking forcible possession of them, that they would remove them beyond the jurisdiction and protection of the court, the bill prayed, that the court would give the plaintiffs leave to sue in forma pauperis, for the recovery of their freedom, and would decree that they should be liberated; that, meantime, the defendants should be restrained from removing them beyond the jurisdiction of the court; and general relief.
The chancellor immediately made an order giving the plaintiffs leave to sue for their freedom in forma pauperis, and requiring bond with surety from the defendants, to permit them to attend to the prosecution of the suit, and to have them forthcoming to abide the future decree of the court.
Pending the suit, Barbara Wilson died, leaving a will, which she had made in August 1819, and by which the plaintiffs were emancipated, by name; and this will was duly recorded in the county court of Bath. Upon which the plaintiffs filed a supplemental bill, setting forth this will, and claiming their freedom under it, as well as under the deeds of emancipation of January 1822.
The defendants in their answers, said, that the plaintiffs were not white persons but mulattoes ; and as to the deeds of emancipation, they alleged, that Barbara Wilson having been tomahawked by indians in her youth, her mind had always afterwards been extremely imbecile, and she and her property had been taken care of by her sisters who lived with her, the last of whom died about the time the deeds of emancipation were executed; that she was at the time above eighty years old, and in a state of dotage; in short, that she was not of sound mind: that her slaves had acquired great ^influence over her, and that the deeds of emancipation were procured by their influence and the fraudulent cooperation of one Eagle, who had about the same time procured from her a conveyance of her real estate: that the defendants had, therefore, as her committee, taken possession of the plaintiffs as her slaves. And as to the will of, 1819, they alleged, that the testatrix was not then the owner of several of the plaintiffs, who were the slaves of her sister Elizabeth ; these she could only claim under the will of Elizabeth, who died before her; but, they insisted, that that will (which was exhibited) did not bequeath these slaves to her; that Elizabeth died intestate as to them, and they devolved to her dis-tributees.
Many depositions were taken and filed, touching the state of Barbara Wilson’s mind, and touching her right of property in the slaves manumitted by her deeds and by her will. The result of the evidence was, that her health was very infirm, and her mind weak; but there was upon the whole, no evidence that she was non compos. And as to some of the slaves emancipated, it was doubtful whether they belonged to her or not.
The chancellor directed an account of the profits of the plaintiffs received by the defendants since they had taken possession of them; and a report was returned, shewing the profits of each of them.
Upon the hearing, the court declared that all the plaintiffs and their children were entitled to their freedom, except one woman and her children, as to whom he required further proof; but the defendants consenting that these also should be liberated with the rest, the court decreed, that they should all be set free. And the court doubting whether the plaintiffs were entitled to the profits of their labour, or compensation for their services, while the defendants had held them in their possession, refused to decree them the profits, but without prejudice to any suit or suits at law -which they should be advised to bring to recover the same, or damages for being unlawfully-detained.
*The plaintiffs, insisting that they were entitled to a decree in this cause, for the profits of their own labour accruing after they were emancipated, and enjoyed by the defendants, appealed from (3.6cr©6«
And PEE CUEIAM, decree affirmed.